   Case 2:20-cr-00085-MHT-KFP Document 244 Filed 06/03/21 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )      CRIMINAL ACTION NO.
        v.                             )          2:20cr85-MHT
                                       )              (WO)
RONALD WOOD                            )

                                    ORDER

    This cause is before the court on the motion to

continue filed by counsel for defendant Ronald Wood.

For the reasons set forth below, the court finds that

jury selection and trial, now set for June 7, 2021,

should       be   continued      generally   pursuant    to    18   U.S.C.

§ 3161.

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is       limited   by   the   requirements     of    the   Speedy

Trial Act, 18 U.S.C. § 3161.               The Act provides in part:

    "In any case in which a plea of not guilty is
    entered, the trial of a defendant charged in
    an   information   or  indictment   with   the
    commission of an offense shall commence within
    seventy days from the filing date (and making
    public) of the information or indictment, or
      Case 2:20-cr-00085-MHT-KFP Document 244 Filed 06/03/21 Page 2 of 3




       from the date the defendant has appeared
       before a judicial officer of the court in
       which such charge is pending, whichever date
       last occurs."

§ 3161(c)(1).          The Act excludes from the 70-day period

any continuance based on "findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial."        § 3161(h)(7)(A).

       The     court    concludes        that,      for   the    following

reasons,       the   ends    of   justice     served      by    granting     a

continuance outweigh the best interest of the public

and defendant Wood in a speedy trial.                     Defense counsel

has    been     informed     that      Wood   has    died,     and   she    is

waiting on final confirmation of his death.                      The court

has also been informed of his death by court personnel.

When a death certificate is received, the government

plans     to    dismiss     the   superseding        indictment      against

Wood.        Assuming     Wood    is    indeed      deceased--which        the

court has no reason to doubt--he and the public have no
      Case 2:20-cr-00085-MHT-KFP Document 244 Filed 06/03/21 Page 3 of 3




interest in a speedy trial, and the failure to continue

the trial would result in a significant waste of time

and     resources      for    court    personnel,        attorneys,        and

potential jurors, which would run counter to the ends

of    justice.         The    government      does      not   oppose       the

requested trial continuance.

                                       ***

       Accordingly, it is ORDERED as follows:

       (1) The     motion    to   continue      trial    (Doc.    243)      is

granted.

       (2) The jury selection and trial, now set for June

7, 2021, are continued generally.

       DONE, this the 3rd day of June, 2021.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
